Willson, J.
The defendant was convicted of the offense of keeping a disorderly house. The information charged the offense in the language of the statute. The only objection to the conviction which we think necessary to notice is that the evidence does not sufficiently prove the venue of the offense. The evidence shows that the house was situated on the southwest corner of the square in the town of Belton, but there is no direct evidence that the town of Belton is in Bell county. In Terrell v. State, 41 Texas, 463, the Supreme Court decided that it would take judicial notice of the fact that Tyler was in Smith county. This judicial knowledge, however, was based upon the fact that Tyler had been recognized in general statutes of the State as being in Smith county. We know of no general statute which recognizes Belton as being in Bell county, and therefore we have no judicial knowledge of its locality.
But still, we think, the statement of facts in this case contains sufficient evidence, to establish the venue. It is shown that the defendant sold beer at this house, and it is further shown that the collector of taxes of BeE county issued to the defendant license to seE beer in BeE county for the period of one year from May, 1881. The offense was committed within the period covered by this Ecense. The presumption is that in seEing beer the defendant did not sell it in violation of law, but sold it by virtue of her license, and therefore sold it in BeE county.
It is not essential that venue be established by positive testimony. If from the facts in evidence the jury may reasonably conclude that the offense was committed in the comity alleged, it is sufficient.' The doctrine of reasonable doubt does not apply to the merely jurisdictional fact of venue. (Deggs v. State, 7 Texas Ct. App. 359; Achterberg v. State, 8 Texas Ct. App. 463.) The charge of the court instructed the jury that they must believe from the evidence that the offense was committed in Bell *408county, before they could- convict the defendant. Their verdict of guilty proves that the jury were satisfied as to the venue, and we think the evidence supports their finding.
The judgment is affirmed

Affirmed.